Citation Nr: 1624465	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  06-03 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder.
 
2. Entitlement to service connection for a lumbar spine disorder. 

3. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for tinea pedis.
 
5. Entitlement to service connection for cellulitis of the right leg.
 
6. Entitlement to an initial rating in excess of 30 percent for service-connected PTSD prior to August 12, 2009, and a rating in excess of 70 percent thereafter.
 
7. Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.
 
8. Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease.
 
9. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to August 12, 2009.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to August 1974, with prior additional unverified active beginning in December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A November 2004 rating decision granted service connection for PTSD and assigned the same an initial 30 percent rating and granted service connection for bilateral hearing loss and assigned the same a 10 percent initial rating.  The November 2004 rating decision also denied service connection for hypertension, tinea pedis, cellulitis of the right leg, and bilateral knee and lumbar spine disabilities.  An October 2010 rating decision denied a TDIU, and a July 2011 rating decision granted service connection for coronary artery disease and assigned the same an initial 10 percent rating.

In October 2009, the RO granted the Veteran a 70 percent rating for his service-connected PTSD, effective August 12, 2009.  As the 70 percent rating is less than the maximum available rating, and there remains a period of time during which the 70 percent rating is not in effect, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2013, the Veteran testified before a Veterans Law Judge (VLJ), seated at the RO, as to the issue of entitlement to a TDIU.  That VLJ is no longer available to be involved in this claim.  In December 2015, the Veteran was afforded a hearing via videoconference before the undersigned VLJ, seated at the Board's Central Office in Washington, D.C., as to the all of the issues on appeal.  

In October 2013, the Board granted a TDIU, effective August 12, 2009, and remanded for development the remaining issues on the title page herein.  The file has now been returned to the Board for further consideration.

The issues entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD, service connection for tinea pedis, service connection for cellulitis of the right leg, and entitlement to an initial rating in excess of 30 percent for service-connected PTSD prior to August 12, 2009, and a rating in excess of 70 percent thereafter, an initial rating in excess of 10 percent for service-connected bilateral hearing loss, and an initial rating in excess of 10 percent for service-connected coronary artery disease, as well as entitlement to a TDIU prior to August 12, 2009, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. Resolving doubt in the Veteran's favor, symptoms of his osteoarthritis of the bilateral knees have existed continuously since service to the present.

2. Resolving doubt in the Veteran's favor, symptoms of his osteoarthritis of the lumbar spine have existed continuously since service to the present.


CONCLUSIONS OF LAW

1. A bilateral knee disability, diagnosed to include osteoarthritis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2. A lumbar spine disability, diagnosed to include osteoarthritis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Such chronic diseases, including arthritis, may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of a bilateral knee or lumbar spine condition.  At the time of his December 1966 Report of Medical Examination, for entry into service, the Veteran reported a history of soreness in the right knee.  However, history provided by a Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (2015); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  At the time of his December 1966 Report of Medical Examination, no right knee symptoms or disability was found.  There is thus no indication that the Veteran presented for service with a pre-existing right knee condition such that an analysis of whether any pre-existing right knee condition was aggravated by service is required.  

The Veteran's service treatment records consist only of his enlistment examination and history and records detailing his treatment for an unrelated injury.  There are no service separation examination and history reports, or records detailing any lumbar spine or knee complaints.  It thus appears that some of the Veteran's service treatment records are missing.  The RO issued a Formal Finding of the unavailability of the Veteran's service treatment records in July 2009 and notified the Veteran of the same. The Board has a heightened obligation to explain its findings and conclusions where service medical records have been lost or destroyed.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

In an April 2004 statement, the Veteran asserted that his bilateral knee disability was due to being constantly on his feet during service.  During his December 2015 Board hearing, he reported that he experienced knee pain during service, pain that has grown worse since then, with continuous problems since service and his first treatment in 2004.  He also reported that as a member of the cavalry, he jumped out of helicopters during service, and as a reconnaissance soldier in artillery and the infantry, he carried his own heavy equipment, his radio.  

In his April 2004 statement, the Veteran asserted that he lifted a locker during service and felt his back "go out."  He reported that he could not recall if he sought in-service treatment for the same and such was his first back injury.  During his December 2015 Board hearing, the Veteran reported that he carried a heavy item down three flights of stairs by himself, the description of which was inaudible and thus not clear, during service in late 1968, and felt his back "go" when he reached the bottom of the stairs.  He reported that he went to the dispensary and was treated with heat.  He asserted that he had experienced problems with his back ever since that time.  He also noted that he drove a jeep five days a week during service, on tank trails.  

The Veteran's service separation document, his DD-214, for his period of active service beginning in November 1968, indicates that his military occupational specialty (MOS) was cannon fire assistant and field artillery crewman, however, there is no DD-214 of record for the Veteran's prior additional unverified active service beginning in December 1966.  His service personnel records indicate that he was assigned to radio operations in June 1967 and reconnaissance operations in March 1968.  The Veteran is competent to report the circumstances of his service, including injuring his back while carrying a heavy item down flights of stairs and driving a jeep over rough terrain daily, jumping out of helicopters and carrying heavy equipment, including his radio equipment; and experiencing lumbar spine and bilateral knee symptoms from service to the present time.  There is no evidence that the Veteran is not credible in this regard.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board thus finds the lay statements offered herein as probative evidence in the current appeal. 

Private treatment records demonstrate that the Veteran complained of lumbar spine and bilateral knee pain in as early as 2000, four years prior to his claim for VA disability benefits; and during the course of the appeal, the Veteran has consistently complained of and been treated for lumbar spine and bilateral knee pain.  During private treatment in August 2000, the Veteran was diagnosed with bilateral knee osteoarthritis, by X-ray examination.  During VA treatment in June 2009, he was diagnosed with osteoarthritis of the lumbar spine, by X-ray examination.  

The Veteran was not afforded a VA examination as to the etiology of his bilateral knee and lumbar spine disability.  However, after resolving reasonable doubt in the Veteran's favor, the Board finds that his current bilateral knee and lumbar spine disabilities, diagnosed to include osteoarthritis, are related to service.  The Veteran has current diagnoses of the same and of record is his competent and credible account of in-service bilateral knee and lumbar spine symptoms that have continued from service to the present.  Layno, 6 Vet. App. 465, 470; Walker, 708 F.3d 1331, 1337-39.  Service connection for disabilities of the bilateral knees and lumbar spine, each diagnosed to include osteoarthritis, is thus warranted.  The appeal is granted.


ORDER

Service connection for a bilateral knee disability, diagnosed to include osteoarthritis, is granted.

Service connection for a lumbar spine disability, diagnosed to include osteoarthritis, is granted.


REMAND

The Veteran seeks increased ratings for his service-connected PTSD, bilateral hearing loss, and coronary artery disease.  He last underwent VA examination of his PTSD in August 2010, at which time he was uncooperative and unable to undergo complete examination.  He last underwent VA examination of his hearing acuity in September 2010 and of his coronary artery disease in November 2010.  At the time of his December 2015 Board hearing, the Veteran asserted that his PTSD and bilateral hearing loss had both worsened since he was last evaluated on VA examinations.  While the Veteran did not report the same as to his coronary artery disease; during the December 2015 Board hearing, when he began to discuss his coronary artery symptoms, he was interrupted and was asked questions about his PTSD.  The hearing testimony did not return to the coronary artery disease issue.  
 
In any event, the Veteran's PTSD, bilateral hearing loss, and coronary artery disease have not been evaluated by VA in almost six years.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  On remand, the AOJ should afford the Veteran VA examinations for purpose of evaluating the severity of his PTSD, bilateral hearing loss, and coronary artery disease.

The Veteran seeks service connection for hypertension, to include as secondary to his service-connected diabetes mellitus and/or PTSD.  The Veteran asserts, and his private treatment records indicate, that he was diagnosed with hypertension in approximately 1999.  On VA examination of the Veteran's diabetes mellitus in September 2010, the examiner opined that the Veteran's hypertension was not a complication of his diabetes mellitus, as his hypertension was first diagnosed in 1999; and that his hypertension was not aggravated by his diabetes mellitus, as the Veteran was using the maximum medication regimen for diabetes mellitus.  In an April 2012 Disability Benefits Questionnaire (DBQ), a private physician reported that the Veteran's hypertension is an additional diagnosis that pertains to his diabetes mellitus and that it was both more likely than not that such was due to and aggravated by diabetes mellitus.  The private physician, however, did not provide a rationale to support his conclusions as to the etiology of the Veteran's hypertension, and his opinion thus lacks probative value.  On remand, the AOJ should seek a VA opinion that considers whether the Veteran's hypertension is secondary to his diabetes mellitus and/or PTSD, with complete rationale.

The Veteran seeks service connection for tinea pedis.  Private treatment records dated in September 2001 indicate that the Veteran had tinea pedis and in February 2004, he was diagnosed with stasis dermatitis of the left lower extremity.  In an April 2004 statement, the Veteran asserted that he had fungus on his feet, a "souvenir from Vietnam," and that he sought in-service treatment for the same.  VA treatment records dated in April 2005 indicate that the Veteran complained of a recurrent rash on his feet.  During his December 2015 Board hearing, the Veteran reported that he noticed symptoms of a skin disability on his feet right after coming back from Vietnam, during service, from being wet in rice paddies for ten months, with unsuccessful in-service treatment with medication on one occasion.  He asserted that such symptoms have continued since that time. On remand, the AOJ should schedule the Veteran for a VA examination to determine the etiology of any skin disability of the feet present during the course of the appeal.  

The Veteran seeks service connection for cellulitis of the right leg.  His service treatment records dated in April 1968 indicate that he was hospitalized for redness, swelling, and pain in the right calf, and diagnosed with cellulitis.  In September 2001, the Veteran complained of pain and swelling in the right calf, without evidence of deep vein thrombosis in the right veins.  He sought emergency VA treatment in December 2007 for swollen legs and asserted that he had an "infection inside of my body."  During the December 2015 Board hearing, the Veteran reported that he was involved in an air show in April 1968 and three days later, his legs swelled up so much so that he could not wear fatigues.  He reported that he was treated during service and still had problems, every now and then, with swelling and turning red, with current swelling in the lower part of the calf and ankle.  On remand, the AOJ should schedule the Veteran for a VA examination to determine the etiology of any right lower extremity disability characterized by cellulitis or swelling and redness present during the course of the appeal.  

Herein, the Board has granted service connection for bilateral knee and lumbar spine disabilities and has remanded the issues of entitlement to service connection for hypertension, tinea pedis, and cellulitis of the right leg, as well as the issues of entitlement to increased ratings for his PTSD, bilateral hearing loss, and coronary artery disease.  The issue of entitlement to a TDIU prior to August 12, 2009, is thus not ripe for adjudication.  The grants of service connection, as well as the outcome of the remanded issues, may impact the determination of whether or not the Veteran meets the schedular requirements for a TDIU and may impact the determination of whether or not he is unemployable due to his service-connected disability or disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Center (VAMC) in Clarksburg, West Virginia, dated from June 2015 to the present. 

2. Then, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his PTSD.  The claims file should be made available to the examiner for review.  The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's PTSD.  If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

3. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his bilateral hearing loss.  The claims file should be made available to the examiner for review.  The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's bilateral hearing loss.  Specifically, appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test should be conducted.  If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

4. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his coronary artery disease, as well as the etiology of his hypertension.  The claims file must be made available to the examiner for review.  

(a) The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's coronary artery disease.  If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed.  

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service.  

(c) The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to or the result of, his service-connected diabetes mellitus and/or PTSD, including any medication taken or prescribed to control the same.  In a clear and separate response, the examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected hypertension and/or PTSD, including any medication taken or prescribed to control the same. 

The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

5. Schedule the Veteran for a VA examination to determine the etiology of any skin disability of the feet present during the appellate period.  The claims file should be made available to the examiner for review.  The examiner should identify all current skin disabilities of the feet found to be present, and note the Veteran's stasis dermatitis of the left lower extremity documented in February 2004, as well as his complaints of a recurrent skin rash of the feet documented in April 2005.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disabilities had its clinical onset during active service or is related to any incident of service, considering his service in the Republic of Vietnam and reported exposure to wet conditions in rice paddies and reported unsuccessful treatment with medication during service, as well as the Veteran's post-service symptoms.  

The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

6. Schedule the Veteran for a VA examination to determine the etiology of any right lower extremity disability characterized by cellulitis or swelling and redness present during the appellate period.  The claims file should be made available to the examiner for review.  The examiner should identify all current right lower extremity disabilities characterized by cellulitis or swelling and redness found to be present, and note the Veteran's September 2001 complaints of pain and swelling in the right calf, without evidence of deep vein thrombosis in the right veins and his emergency VA treatment in December 2007 for swollen legs.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right lower extremity disability characterized by cellulitis or swelling and redness had its clinical onset during active service or is related to any incident of service, considering his April 1968 in-service hospitalization for redness, swelling, and pain in the right calf, diagnosed as cellulitis, as well as the Veteran's post-service symptoms.  

The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

7.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims on appeal, including consideration of the Veteran's claim of entitlement to a TDIU prior to August 12, 2009.  If further action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, the case should be returned to this Board for the purpose of appellate disposition, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


